[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case was tried to the court. From the testimony and exhibits, the following findings are made:
         On March 7, 1996, the parties entered into a contract pursuant to which the plaintiff was to provide to the defendant computer hardware and related services and pursuant to which the defendant was to pay to the plaintiff the sum of $8,112.00;
         On May 14, 1996, the parties entered into a second contract pursuant to which the plaintiff was to provide to the defendant computer hardware and related services, and pursuant to which the defendant was to pay to the plaintiff the sum of $4,156.10;
         The plaintiff has performed all of its obligations under both contracts, but the defendant has failed to pay to the plaintiff any of the amounts due from it under both contracts.
The defendant claims that the contracts were modified by the actions of the parties subsequent to their execution. However, CT Page 5297 that claim was not supported by a preponderance of the evidence.
Judgment is entered for the plaintiff to recover of the defendant the sum of $12,268.10, plus costs.
Levine, J.